DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 06/23/2022 have been entered. Applicant amendments overcome the previous claim objection to claim 8, however amendments do not overcome all the previous objections regarding claim 6 set forth in the Office Action mailed 03/25/2022, see Objections section below. The objection regarding claim 8 is withdrawn. Applicant amendments overcome the 112(b) rejections regarding claims 5, 7-9, however amendments do not overcome the previous 112(b) rejection of claim 4 set forth in the Office Action mailed 03/25/2022, see 112(b) section below. The 112(b) rejections regarding claims 5 and 7-9 are withdrawn. 

Status of Claims
	Claims 1-9 and 12-17 remain pending in the application. 

Claim Objections
Claim 6 is objected to because of the following informalities: There is still a missing semicolon at the end of line 5. It appears that a semicolon was added, but it was placed in double hard brackets.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the second lateral part of [[the]] a second portion of the absorbent matrix”. Applicant’s amendments have fixed the antecedent issue regarding a second portion of the absorbent matrix, however, it is still unclear what “the second lateral part” of a second portion is. It is suggested to amend the claim such that it recites “a second lateral part of a second portion of the absorbent matrix”. 
Claim 12 recites “preferably optionally comprises”, it is unclear if the at least one non-rewritable portion is required or not. Is it preferable that it comprises the non-rewritable portion, or is it optional that it comprises it, how can it be both preferable to have something and have it be optional at the same time? It is suggested to remove “preferably optionally” such that the claim recites “wherein the memory comprises at least one non-rewritable portion”. 
Claim 17 recites “the absorbent material” on line 15. It is unclear what the absorbent material is, as only an absorbent matrix has been recited prior. Is the absorbent material the same or different from the absorbent matrix? For examination, it will be interpreted that the absorbent material is the absorbent matrix. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-7, 9, 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Triva (WO-2015/019205-A1).
Regarding claim 1, Triva teaches a support (support 1) for conserving a sample of biological material, the support (1) ([0058], Figures 1-2) comprising:
- a substantially rigid body (containing body 6) made of moulded or co-moulded or overmoulded plastic material, comprising a first through opening (first opening 9) ([0065], [0071], [0072], Figures 1-2); 
	[0072] and [0073] states that the containment body 6 has a first layer 7 and second layer 8, with Figure 1 showing a front view and Figure 2 showing a rear view of the support 1 ([0043], [0044]). Triva teaches where the containing body 6 is made of a plastic (body 6 being made of first layer 7 and second layer 8, where first layer and second layer are made of a plastic material, [0069]). 
- at least a first portion (first portion 3) of an absorbent matrix (absorbent matrix 2), preferably made of a material comprising cellulose, suitable and intended for conserving a sample of biological material; the first portion (3) of the absorbent matrix (2) being fixed and maintained in a predetermined position within the first through opening (9) ([0058], Figures 1 and 2); and
	[0058] states that the absorbent matrix 2 is a cellulose based material, with [0064] stating that the first portion 3 is portion of the absorbent matrix 2. [0058] recites “the first portion 3 of the absorbent matrix 2 is aimed at and destined for absorbing and conserving a sample of biological material” It is seen in Figure 1 that the first portion 3 is within the first opening 9.  
- wherein the first portion (3) of the absorbent matrix (2) has a first part without support from the body (6) and which is suspended inside the first through opening (9), the first part of the first portion (3) of the absorbent matrix (2) being directly accessible to contact; 
	[0067] states that the first part 3 may be applied to support 1 by being glued to the first layer 7 and/or the second layer 8 of the receiving body 6. [0068] describes Figure 4 showing first layer 7 and second layer 8 being positioned above and below the absorbent matrix 2. [0074] states that first opening 9 is a through opening with respect to the first layer 7 and second layer 8, and it is seen in Figures 1 and 2 that the first opening 9 is both on the front and back of the support 1, where the absorbent matrix 2 is seen to be in the first opening 9. Therefore, it is understood that the first portion 3 of the absorbent matrix 2 has a first part without support from the body 6 and this first part is the portion of absorbent matrix 2 that is seen in the first opening 9 in Figure 1. 
- wherein the first portion (3) of the absorbent matrix (2) is provided with a second lateral part inserted in the body (6) and surrounded and enclosed by the body (6).
	As stated by [0067], the first part 3 is applied to the support 1 by being glued to the first layer 7 and/or second layer 8 of the receiving body 6. The area of the first part 3 (which is part of absorbent matrix 2) that is glued to the first layer 7 and/or second layer 8 is a second lateral part that will be surrounded and enclosed by the body 6. 
	Note: recitation that “the body is made of moulded or co-moulded or overmoulded plastic material” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Triva (MPEP § 2113).  Here, the limitations as to the body being made of moulded, co-moulded, or overmoulded plastic is given minimal patentable weight.
Regarding claim 2, Triva further teaches wherein the second lateral part is constrained to the body (6) and/or in contact with and/or adhering to the body (6); the first portion (3) of the absorbent matrix (2) being maintained in a predetermined position within the first through opening (9) at least by fastening, contact and/or adhesion between the second lateral part of the first portion (3) of the absorbent matrix (2) and the body (6).
[0067] of Triva states that the first portion 3 is applied to the support 1 by being glued to the first layer 7 and/or second layer 8 of the receiving body 6. The area of the first portion 3 (which is part of absorbent matrix 2) that is glued to the first layer 7 and/or second layer 8 is a second lateral part that will be constrained and/or in contact with and/or adhering to the body 6. 
Regarding claim 3, Triva further teaches at least a second portion (second portion 4) of the absorbent matrix (2), preferably made of material comprising cellulose, or a second portion (4) of material suitable for cleaning a cutting head of a punch which is suitable for, configured and intended to constitute a cleaning zone for the cutting head of a punch suitable for taking a sample of biological material from the first portion (3); the body (6) further having a secondApplication No. : 16/768,432§COP1P21USWFiled: May 29, 2020 Page: 3 of20through opening (second opening 10) distinct from the first through opening (9) and the second portion (4) being fixed and maintained in a predetermined position inside the second through opening (10), wherein the second portion (4) of the absorbent matrix (2) has at least a first part without support from the body (6) and which is suspended inside the second through opening (10), the first part of the second portion (4) being directly accessible to contact, and wherein the second portion (4) of the absorbent matrix (2) further has a second lateral part constrained to the body (6) and/or in contact with and/or adhering to the body and/or inserted in the body (6) and surrounded and enclosed by the body (6) ([0058], [0069], Figures 1-2).
It is stated by [0059] of Triva that the second portion 4 aimed at being a cleaning zone for the surfaces of the collecting device that contact first portion 3 of the absorbent matrix 2. [0062] states that the first portion 3 and second portion 4 can be made of the same material. As such, as first portion 3 is made of cellulose, second portion 4 may be made of cellulose. [0067] of Triva states that the second portion 4 may be applied to the support 1 by gluing to the first layer 7 and/or second layer 8 of the body 6, which is the same way that the first portion 3 is attached as described in claim 1 supra. As such, it is understood that the second portion 4 will have a first part without support from body 6 (where second portion 4 is visible seen in Figure 1 of Triva within the second opening 10), as well as having a second lateral part being defined by the part of second portion 4 that is glued to the first layer 7 and/or second layer 8. 
Regarding claim 4, Triva teaches the support according to claim 2. Triva further teaches wherein the body is made by moulding or co-moulding or overmoulding plastic material on the second lateral part of the first portion of the absorbent matrix and/or on the second lateral part of a second portion of the absorbent matrix, see claims 1 and 3 supra.
Note: recitation that “the body is made by moulding or co-moulding or overmoulding plastic material” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Triva (MPEP § 2113).  Here, the limitations as to the body being made by moulding, co-moulding, or overmoulding plastic is given minimal patentable weight.
Regarding claim 6, Triva further teaches wherein: 
- a part of the body (6) overlaps part of a first face or surface and part of a second face or surface of the first portion (3) of the absorbent matrix (2), and wherein the portions of the body (6) overlapping the first portion (3) of the absorbent matrix (2) create a stop preventing the axial mobility of the first portion (3) of the absorbent matrix (2) relative to the body (6).
	The body 6 of Triva is made of first layer 7 and second layer 8, where [0067] of Triva states that the absorbent matrix 2 (comprising the first portion 3) has a shape for simple and optimal positioning within the containment body 6, where the first portion 3 is glued to the first layer 7 and/or second layer 8. Therefore, a part of the body 6 will overlap the first portion 3, where first portion 3 is part of the absorbent matrix 2 and will therefore have at least two surfaces that will be partially covered (the parts of first portion 3 that is glued to the first and/or second layer 7/8). 
Regarding claim 7, Triva teaches the support according to claim 3. Triva further teaches wherein the body (6) is a substantially planar body extending mainly along a first and a second direction respectively identified by a first reference axis and a second reference axis identifying an upper face and a lower face opposite the upper face, wherein the first through opening (9) and the second through opening (10) extend substantially along a direction identified by a third reference axis orthogonal to the first reference axis and wherein the first portion (3) of the absorbent matrix (2) has a first face and a second face substantially parallel to the upper face and/or to the lower face and/or wherein the first face and the second face of the first part of the first portion (3) of the absorbent matrix (2) are directly accessible to contact and/or wherein the body (2) has a flat conformation and/or a card shape.
As seen in Figures 1-2, and 4 of Triva, the support 1 has body 6 being substantially planar with upper and lower faces, with the first opening 9 and second opening 10 are through holes and are open substantially along a third reference axis orthogonal to the first axis defined by the plane of the upper or lower face. It is further seen that the absorbent matrix 2 of Triva will have a face that is parallel to the upper and/or lower face as seen in Figure 4. 
Regarding claim 9, Triva further teaches wherein at least the first portion (3) of the absorbent matrix (2) is provided with at least a third part (third portion 5) curved or bent, configured to compensate at least for expansions or contractions, thermal or of another nature, of the plastic material of the body (6) and/or contractions or expansions of the first portion (3) of the absorbent matrix (2), the third part (5) being interposed between the first part and the body (6) or the second lateral part and/or being disposed substantially at a perimeter of the first part of the absorbent matrix (2) in proximity to the body (6) and/or wherein also a second portion (4) of the absorbent matrix (2) is provided with an equivalent curved or bent third part ([0063], Figures 1-2).
[0063] of Triva states that the support 1 comprises a third portion 5, where the third portion 5 is interposed between first portion 3 and second portion 4. [0083] of Triva states that the third portion can exhibit at least a cut 11 or a plurality of cuts 11, which is seen in Figure 1. The “first part” is the first portion of the absorbent matrix without support from the body (claim 1, lines 9-10). It is seen in Figure 1 of Triva that between the suspended part without support from the body 6 (portion 3 that is within the first opening 9) and the body 6 has the third portion 5 (cuts 11) arranged between them.  
Note: recitation of “configured to compensate at least for expansions or contractions, thermal or of another nature, of the plastic material of the body and/or contractions or expansions of the first portion of the absorbent matrix” is an intended use of the third part that does not provide any additional structural limitations. Therefore, so long that the prior art teaches the structure of the third part, it will read on the limitations of the claim. 
Regarding claim 13, Triva teaches the support according to claim 9. Triva further teaches wherein said at least a third part is made by die-cutting.
[0087] of Triva teaches that the cutting process at the third portion 5 (cuts 11) are achieved by die cutting. 
Note: recitation that the third part is made by die-cutting is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Triva (MPEP § 2113).  Here, the limitations as to the die cutting is given minimal patentable weight.
Regarding claim 14, Triva teaches the support according to claim 3. Triva further teaches wherein the body is made by moulding or co- moulding or overmoulding plastic material on the second lateral part of the first portion of the absorbent matrix and/or on the second lateral part of the second portion of the absorbent matrix, see claims 1 and 3 supra.
Note: recitation that “the body is made by moulding or co- moulding or overmoulding plastic material on the second lateral part of the first portion of the absorbent matrix and/or on the second lateral part of the second portion of the absorbent matrix.” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Triva (MPEP § 2113).  Here, the limitations as to the body being made by moulding or co-moulding or overmoulding plastic material on the second lateral part of the first portion of the absorbent matrix or on the second lateral part of the second portion of the absorbent matrix is given minimal patentable weight.

Regarding claim 15, Triva teaches a support (support 1) for conserving a sample of biological material, the support (1) ([0058], Figures 1-2) comprising at least: 
- a substantially rigid body (containing body 6) made of moulded or co-moulded or overmoulded plastic material, comprising a first through opening (first opening 9) ([0065], [0071], [0072], Figures 1-2); 
	[0072] and [0073] states that the containment body 6 has a first layer 7 and second layer 8, with Figure 1 showing a front view and Figure 2 showing a rear view of the support 1 ([0043], [0044]). Triva teaches where the containing body 6 is made of a plastic (body 6 being made of first layer 7 and second layer 8, where first layer and second layer are made of a plastic material, [0069]). 
- at least a first portion (first portion 3) of an absorbent matrix (absorbent matrix 2), preferably made of a material comprising cellulose, suitable and intended for conserving a sample of biological material; the first portion (3) of the absorbent matrix (2) being fixed and maintained in a predetermined position within the first through opening (9) ([0058], Figures 1 and 2); and
	[0058] states that the absorbent matrix 2 is a cellulose based material, with [006] stating that the first portion 3 is part of the absorbent matrix 2. [0058] recites “the first portion 3 of the absorbent matrix 2 is aimed at and destined for absorbing and conserving a sample of biological material” It is seen in Figure 1 that the first portion 3 is within the first opening 9.  
- wherein the first portion (3) of the absorbent matrix (2) has a first part without support from the body (6) and which is suspended inside the first through opening (9), the first part of the first portion (3) of the absorbent matrix (2) being directly accessible to contact; 
	[0067] states that the first portion 3 may be applied to support 1 by being glued to the first layer 7 and/or the second layer 8 of the receiving body 6. [0068] describes Figure 4 showing first layer 7 and second layer 8 being positioned above and below the absorbent matrix 2. [0074] states that first opening 9 is a through opening with respect to the first layer 7 and second layer 8, and it is seen in Figures 1 and 2 that the first opening 9 is both on the front and back of the support 1, where the absorbent matrix 2 is seen to be in the first opening 9. Therefore, it is understood that the first portion 3 of the absorbent matrix 2 has a first part without support from the body 6 and this first part is the portion of absorbent matrix 2 that is seen in the first opening 9 in Figure 1. 
- wherein the first portion (3) of the absorbent matrix (2) is provided with a second lateral part inserted in the body (6) and surrounded and enclosed by the body (6); and
-the body being made by moulding or co-moulding or overmoulding plastic material on the second lateral part of the first portion (3) of the absorbent matrix (2). 
	As stated by [0067], the first portion 3 is applied to the support 1 by being glued to the first layer 7 and/or second layer 8 of the receiving body 6. The area of the first portion 3 (which is part of absorbent matrix 2) that is glued to the first layer 7 and/or second layer 8 is a second lateral part that will be surrounded and enclosed by the body 6.  
Note: recitation that “the body is made of moulded or co-moulded or overmoulded plastic material” and “the body being made by moulding or co-moulding or overmoulding plastic material” a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Triva (MPEP § 2113).  Here, the limitations as to the body being made of moulded, co-moulded, or overmoulded plastic and the body being made by the body being made by moulding or co-moulding or overmoulding plastic material is given minimal patentable weight.
Regarding claim 16, Triva teaches the support of claim 15. Triva further teaches wherein part of the body (6) overlaps part of a first face or surface and part of a second face or surface of the first portion (3) of the absorbent matrix (2), and wherein the portions of the body (6) overlapping the first portion (3) of the absorbent matrix (2) create a stop preventing the axial mobility of the first portion (3) of the absorbent matrix (2) relative to the body (6).
The body 6 of Triva is made of first layer 7 and second layer 8, where [0067] of Triva states that the absorbent matrix 2 (comprising the first portion 3) has a shape for simple and optimal positioning within the containment body 6, where the first portion 3 is glued to the first layer 7 and/or second layer 8. Therefore, a part of the body 6 will overlap the first portion 3, where first portion 3 is part of the absorbent matrix 2 and will therefore have at least two surfaces that will be partially covered (the parts of first portion 3 that is glued to the first and/or second layer 7/8). 

Regarding claim 17, Triva teaches a support (support 1) for conserving a sample of biological material, the support (1) ([0058], Figures 1-2) comprising: 
- a substantially rigid body (containing body 6) made of moulded or co-moulded or overmoulded plastic material, comprising a first through opening (first opening 9) ([0065], [0071], [0072], Figures 1-2); 
	[0072] and [0073] states that the containment body 6 has a first layer 7 and second layer 8, with Figure 1 showing a front view and Figure 2 showing a rear view of the support 1 ([0043], [0044]). Triva teaches where the containing body 6 is made of a plastic (body 6 being made of first layer 7 and second layer 8, where first layer and second layer are made of a plastic material, [0069]). 
- at least a first portion (first portion 3) of an absorbent matrix (absorbent matrix 2), preferably made of a material comprising cellulose, suitable and intended for conserving a sample of biological material; the first portion (3) of the absorbent matrix (2) being fixed and maintained in a predetermined position within the first through opening (9) ([0058], Figures 1 and 2); and
	[0058] states that the absorbent matrix 2 is a cellulose based material, with [0064] stating that the first portion 3 is part of the absorbent matrix 2. [0058] recites “the first portion 3 of the absorbent matrix 2 is aimed at and destined for absorbing and conserving a sample of biological material” It is seen in Figure 1 that the first portion 3 is within the first opening 9.  
- wherein the first portion (3) of the absorbent matrix (2) has a first part without support from the body (6) and which is suspended inside the first through opening (9), the first part of the first portion (3) of the absorbent matrix (2) being directly accessible to contact; and
	[0067] states that the first portion 3 may be applied to support 1 by being glued to the first layer 7 and/or the second layer 8 of the receiving body 6. [0068] describes Figure 4 showing first layer 7 and second layer 8 being positioned above and below the absorbent matrix 2. [0074] states that first opening 9 is a through opening with respect to the first layer 7 and second layer 8, and it is seen in Figures 1 and 2 that the first opening 9 is both on the front and back of the support 1, where the absorbent matrix 2 is seen to be in the first opening 9. Therefore, it is understood that the first portion 3 of the absorbent matrix 2 has a first part without support from the body 6 and this first part is the portion of absorbent matrix 2 that is seen in the first opening 9 in Figure 1. 
- wherein at least the first portion (3) of the absorbent matrix (2) is provided with at least a third part (third portion 5) curved or bent configured to compensate at least for expansions or contractions, thermal or of another nature, of the plastic material of the body (6) and/or contractions or expansions of the first portion (3) of the absorbent material (2), the third part (5) being interposed between the first part and the body (6) or the second lateral part and/or being disposed substantially at a perimeter of the first part of the absorbent matrix (2) in proximity to the body (6) and/or wherein also the second portion (4) of the absorbent matrix (2) is provided with an equivalent curved or bent third part ([0063], Figures 1-2).
[0063] of Triva states that the support 1 comprises a third portion 5, where the third portion 5 is interposed between first portion 3 and second portion 4. [0083] of Triva states that the third portion can exhibit at least a cut 11 or a plurality of cuts 11, which is seen in Figure 1. The “first part” is the first portion of the absorbent matrix without support from the body (claim 1, lines 9-10). It is seen in Figure 1 of Triva that between the suspended part without support from the body 6 (portion 3 that is within the first opening 9), and the body 6 has the third portion 5 (cuts) arranged between them.  
Note: recitation of “configured to compensate at least for expansions or contractions, thermal or of another nature, of the plastic material of the body and/or contractions or expansions of the first portion of the absorbent material,” is an intended use of the third part that does not provide any additional structural limitations. Therefore, so long that the prior art teaches the structure of the third part, it will read on the limitations of the claim.  
Note: recitation that “the body is made of moulded or co-moulded or overmoulded plastic material” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Triva (MPEP § 2113).  Here, the limitations as to the body being made of moulded, co-moulded, or overmoulded plastic is given minimal patentable weight.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triva (WO-2015/019205-A1) in view of Hayashibara (WO-2006/059701-A1).
Regarding claim 5, Triva teaches the support according to claim 1. Triva does not provide details as to the thickness of the components, and does not teach wherein at least the first portion of the absorbent matrix has a thickness that is smaller than a corresponding thickness of the body at the first through opening, wherein the thickness of the body is equal to or greater than 1.0 mm, and less than 3.0 mm, and/or the thickness of the first portion of the absorbent matrix is equal to or greater than 0.2 mm less than 1 mm.
In the analogous art of containers that store biomolecules, Hayashibara teaches a support for adhering a microorganism or biomolecule and a first sheet (Hayashibara; [0006], [0007]).
Specifically, Hayashibara teaches where a support A is made of a material that is capable of adhereing, adsorbing, or impregnating a microorganism or biomolecule such as cellulose (Hayashibara; [0056], [0057]). [0058] of Hayashibara states that the support A is a planar sheet such as a sheet or film shape, where the planar shape has a thickness of about 0.1 to 2 mm. A specific example of Hayashibara has a filter paper made of cellulose being cut into a cylindrical shape with a thickness of 0.3 mm (Hayashibara; [0128]). The support A is held in a first sheet E as seen in Figure 1B (Hayashibara; [0052]). It is further stated by [0060] of Hayashibara that the thickness of support A is required to be smaller than the thickness of the first sheet E, with [0064] stating that the first sheet E has a thickness of 2 to 10 mm, more preferably 3 to 5 mm. The specific example of Hayashibara from [0128] has a polystyrene substrate with a thickness of 2.3 mm. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum thickness of the first portion of the absorbent matrix to be 0.3 mm which would allow for holding a microorganism or biomolecule as well as having the absorbent matrix have a smaller thickness in comparison to the body (Hayashibara; [0056]-[0058], [0060]) (MPEP § 2144.05 (II)).   

Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triva (WO-2015/019205-A1) in view of Triva (US-2014/0050361-A1), herein Triva 2014.
Regarding claim 8, Triva teaches the support according to claim 1. Triva does not teach a radio- frequency identification chip integrated within the body and comprising a memory suitable for containing electronic data, and/or comprising an identification profile for identifying correct manipulation, designed to enable identification of a specific orientation of the body and configured to be read by an optical reader and/or a mechanical stop of a manipulator device; and/or wherein the identification profile for identifying correct manipulation is disposed at or substantially at the perimeter of the body.
In the analogous art of support bodies for holding biological, microbiological, and/or chemical material, Triva 2014 teaches a support body with a memorizing device (Triva 2014; abstract, [0025]). 
Specifically, Triva 2014 teaches where a support body 3 has a memorizing device 5 that stores data relating to a technical characteristic of the support device, as well as comprises a portion of non-rewritable memory that “at least a univocal and sole identifying datum of the support device 2 and/or the at least a datum relating to a technical characteristic of the support device are permanently stored” (Triva 2014; [0026]). [0026] of Triva 2014 further states that the memorizing device 5 comprises a registerable RFID transponder, which is a radio frequency identifier. 
It would have been obvious to one skilled in the art to modify the support of Triva such that it has a memorizing device as taught by Triva 2014 because Triva 2014 teaches that the memorizing device is able to register and memorize a plurality of data relating to samples of material and to the arrangement of sample on the support body (Triva 2014; [0025]). 
Note: “comprising an identification profile for identifying correct manipulation, designed to enable identification of a specific orientation of the body and configured to be read by an optical reader and/or a mechanical stop of a manipulator device; and/or wherein the identification profile for identifying correct manipulation is disposed at or substantially at the perimeter of the body.” is not required due to the recitation of and/or. As such, the radio-frequency identification chip will: be integrated within the body and comprise a memory suitable for containing electronic data or comprise an identification profile for identifying correct manipulation, designed to enable identification of a specific orientation of the body and configured to be read by an optical reader and/or mechanical stop of a manipulator device or the identification profile for identifying correct manipulation is disposed at or substantially at the perimeter of the body. 
Regarding claim 12, modified Triva teaches the support according to claim 8. Modified Triva further teaches wherein the memory preferably optionally comprises at least one non-rewritable portion, see claim 8 supra.

Response to Arguments
Applicant’s arguments, see page 12 of 20, filed 06/23/2022, with respect to the rejection(s) of claim(s) 1-7 and 9 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Triva (WO-2015/019205-A1). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796